PER CURIAM: *
On the evidence before the district court in ruling on the defendant’s motion for summary judgment, the district court was *895correct in granting the motion for the reasons stated by the defendant in its brief in support of its motion for summary judgment. The judgment is therefore AFFIRMED.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.